Case 5:20-cv-00106-RWS-CMC Document 8 Filed 03/05/21 Page 1 of 3 PageID #: 27




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 JACOB EARL MURPHY,                                §
                                                   §
                                                   §    CIVIL ACTION NO. 5:20-CV-00106-RWS
                Plaintiff,                         §
                                                   §
 v.                                                §
                                                   §
 STATE OF TEXAS BOARD OF                           §
 PARDONS AND PAROLES,                              §
                                                   §
                Defendant.                         §
                                                   §

                                              ORDER

       Plaintiff Jacob Murphy, proceeding pro se, filed the above-styled and numbered civil action

complaining of alleged violations of his constitutional rights. The case was referred to the United

States Magistrate Judge.

       Plaintiff complains he received notice in June of 2020 stating he had been denied parole for

the third time in four years. He asserts a parole review hearing was held in his absence, which

resulted in the denial of his liberty until June of 2022. In a motion for summary judgment, Plaintiff

complained the Board failed to appear at a hearing in the present lawsuit prior to the referral of the

case to the Magistrate Judge.

       After review of the pleadings, the Magistrate Judge issued a Report recommending the

lawsuit be dismissed without prejudice for failure to state a claim upon which relief may be granted.

Docket No. 7. The Magistrate Judge also recommended denial of Plaintiff’s motion for summary

judgment. The Magistrate Judge observed Plaintiff lacks a liberty interest in release on parole and

can only seek release from prison through habeas corpus, not a civil rights lawsuit.        Although
Case 5:20-cv-00106-RWS-CMC Document 8 Filed 03/05/21 Page 2 of 3 PageID #: 28




Plaintiff complained that the Board did not appear at a hearing, no hearings have been held in this

case.

        A copy of this Report was sent to Plaintiff at his last known address on January 28, 2021,

but no objections have been received. The Fifth Circuit has explained that where a letter is properly

placed in the United States mail, a presumption exists that the letter reached its destination in the

usual time and was actually received by the person to whom it was addressed. Faciane v. Sun Life

Assurance Company of Canada, 931 F.3d 412, 420-21 and n.9 (5th Cir. 2019). Because no

objections have been received, Plaintiff is barred from de novo review by the District Judge of those

findings, conclusions, and recommendations and, except upon grounds of plain error, from appellate

review of the unobjected-to factual findings and legal conclusions accepted and adopted by the

District Court. Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).

        Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge. Upon such review, the Court has determined the Report of the Magistrate Judge

is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918,

109 S.Ct. 3243 (1989) (where no objections to a Magistrate Judge’s Report are filed, the standard

of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is accordingly

        ORDERED that the Report of the Magistrate Judge (Docket No. 7) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the Plaintiff’s motion for summary judgment (Docket No. 3) is DENIED.

It is further

        ORDERED that the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief may be granted. This dismissal shall not prevent




                                               Page 2 of 3
    .
Case 5:20-cv-00106-RWS-CMC Document 8 Filed 03/05/21 Page 3 of 3 PageID #: 29




Plaintiff from challenging the decisions of the Parole Board through any lawful means, including

but not limited to state habeas corpus procedures. It is further

        ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED-AS-MOOT.


        So ORDERED and SIGNED this 5th day of March, 2021.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 3 of 3
